Exhibit 10.4
ACKNOWLEDGMENT AND WAIVER OF
CERTAIN PROVISIONS OF THE VOTING AND STANDSTILL AGREEMENT.
     Reference is made to that certain Voting and Standstill Agreement (the
“Voting and Standstill Agreement”) made and entered into as March 19, 2010,
between United American Healthcare Corporation, a Michigan corporation (“UAHC”)
and St. George Investments, LLC, an Illinois limited liability company (“St.
George”) as amended by that certain Amendment to Voting and Standstill Agreement
executed June 7, 2010 by UAHC and St. George and by that certain Agreement to
Join the Voting and Standstill Agreement, executed June 7, 2010, by The Dove
Foundation, an Illinois trust (the “Dove Foundation”), and acknowledged and
accepted by UAHC and St. George.
     Reference is also made to that certain Securities Purchase Agreement by and
among certain members of Pulse Systems, LLC, a Delaware limited liability
company (“Pulse”) and UAHC pursuant to which UAHC is acquiring all of the common
units of Pulse (the “Acquisition”).
     The parties acknowledge that, but for this Acknowledgment and Waiver, the
Acquisition would be considered a “Triggering Event” under the Voting and
Standstill Agreement; however, by executing this Acknowledgement and Waiver,
each of UAHC, St. George and The Dove Foundation agrees that the Acquisition
shall not be considered a “Triggering Event” under the Voting and Standstill
Agreement notwithstanding the language of the Voting and Standstill Agreement.
Signatures on the Following Page

1



--------------------------------------------------------------------------------



 



     In Witness Whereof, each of the undersigned has caused this Acknowledgment
and Waiver to be executed intending it to take effect as an instrument effective
as of June 18, 2010. This Acknowledgment and Waiver may be executed in one or
more counterparts and by facsimile, each of which shall constitute an original,
and all of which together shall constitute one and the same instrument.

                      UNITED AMERICAN HEALTHCARE CORPORATION       ST. GEORGE
INVESTMENT, LLC,    
 
                   
 
          By:   FIFE TRADING, INC., its Manager    
 
                   
By:
  /s/ William C. Brooks
 
Name: William C. Brooks       By:   /s/ John M. Fife
 
Name: John M. Fife, President    
 
  Title: President and Chief Executive Officer                
 
                    THE DOVE FOUNDATION                
 
                   
By:
  /s/ James M. Delahunt
 
Name: James M. Delahunt, as Trustee                

S